--------------------------------------------------------------------------------

Exhibit 10.1
 
KIRBY CORPORATION
 
2005 Stock and Incentive Plan
 


ARTICLE I
GENERAL
 
Section 1.1.          Purpose.  The purpose of this Plan is to advance the
interests of Kirby Corporation, a Nevada corporation (the “Company”), by
providing an additional incentive to attract and retain qualified and competent
employees for the Company and its Subsidiaries, upon whose efforts and judgment
the success of the Company is largely dependent, through the award of (i)
Options to purchase shares of Common Stock (which Options may be Incentive Stock
Options or Nonincentive Stock Options); (ii) shares of Restricted Stock; and
(iii) Performance Awards.
 
Section 1.2.          Definitions.  As used herein, the following terms shall
have the meaning indicated:
 
(a)          “Award” means a grant under this Plan in the form of Options,
Restricted Stock, Performance Awards or any combination of the foregoing.
 
(b)          “Board” means the Board of Directors of the Company.
 
(c)          Cause” means, with respect to any Participant:
 
(i)          conviction of, or plea of nolo contendere to, any felony or any
crime or offense involving theft, fraud, embezzlement, moral turpitude or
similar conduct;
 
(ii)         malfeasance in the performance of the Participant’s duties, which
shall mean (A) intentional misuse or diversion of Company assets, (B) theft or
embezzlement or (C) fraudulent or willful and material misrepresentations or
omissions in any reports or information submitted to the Company or a Subsidiary
or any government agency or regulatory authority;
 
(iii)        material failure to perform the duties of the Participant’s
employment (other than as a result of the Participant’s Disability) or material
failure to follow or comply with reasonable directives from any other employee
of the Company who has direct or indirect supervisory authority over the
Participant;
 
(iv)        a material violation of the Company’s Business Ethics Guidelines or
any other written policies of the Company applicable to the Participant; or
 
(v)         a material violation of any federal, state or local laws or
regulations.
 
(d)          “Change in Control” means the occurrence of any of the following
events:
 
1

--------------------------------------------------------------------------------

(i)          Any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended) becomes the beneficial
owner, directly or indirectly, of voting securities representing thirty percent
(30%) or more of the combined voting power of the Company's then outstanding
voting securities;
 
(ii)         The Board ceases to consist of a majority of Continuing Directors,
with the term "Continuing Director” meaning a Director who (A) is a Director on
the effective date of the Plan or (B) is nominated or appointed to serve as a
Director by a majority of the then Continuing Directors;
 
(iii)        (A) Any consolidation or merger of the Company or any Subsidiary
that results in the holders of the Company's voting securities immediately prior
to the consolidation or merger having (directly or indirectly) less than a
majority ownership interest in the outstanding voting securities of the
surviving entity immediately after the consolidation or merger, (B) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company or (C)
the liquidation or dissolution of the Company;
 
(iv)        The stockholders of the Company accept a share exchange, with the
result that stockholders of the Company immediately before such share exchange
do not own, immediately following such share exchange, at least a majority of
the voting securities of the entity resulting from such share exchange in
substantially the same proportion as their ownership of the voting securities
outstanding immediately before such share exchange; or
 
(v)         Any tender or exchange offer is made to acquire thirty percent (30%)
or more of the voting securities of the Company, other than an offer made by the
Company, and shares are acquired pursuant to that offer.
 
For purposes of this definition, the term “voting securities” means equity
securities, or securities that are convertible or exchangeable into equity
securities, that have the right to vote generally in the election of Directors.
 
(e)          “Code” means the Internal Revenue Code of 1986, as amended.
 
(f)           “Committee” means the Compensation Committee, if any, appointed by
the Board.
 
(g)          “Date of Grant” means the date on which the Committee takes formal
action to grant an Award to an Eligible Person or such later date as may be
specified by the Committee when approving the Award.
 
(h)          “Director” means a member of the Board.
 
(i)           “Disability” means mental or physical disability as determined by
a medical doctor satisfactory to the Committee.
 
(j)           “Eligible Person” means an employee of the Company or a
Subsidiary.
 
2

--------------------------------------------------------------------------------

(k)          “Existing Plan” means the 2005 Stock and Incentive Plan as approved
by the stockholders of the Company on April 26, 2005 and as amended through
October 28, 2016.
 
(l)           “Fair Market Value” of a Share means the closing price on the New
York Stock Exchange on the day of reference.  If the Shares are not listed for
trading on the New York Stock Exchange, the Fair Market Value on the date of
reference shall be determined by any fair and reasonable means prescribed by the
Committee.
 
(m)         “Good Reason” means, with respect to any Participant:
 
(i)          a material adverse change in the Participant’s duties and
responsibilities at the Company or a Subsidiary or successor as in effect
immediately prior to the Change in Control;
 
(ii)         a material reduction in the Participant’s base salary or bonus
opportunity compared to the base salary and bonus opportunity in effect
immediately prior to the Change in Control; or
 
(iii)        relocation of the Participant’s primary place of work by more than
35 miles from his or her primary place of work immediately prior to the Change
in Control.
 
(n)          “Incentive Stock Option” means an option that is an incentive stock
option as defined in Section 422 of the Code.
 
(o)          “Nonincentive Stock Option” means an option that is not an
Incentive Stock Option.
 
(p)          “Option” means any option granted under this Plan.
 
(q)          “Optionee” means a person to whom a stock option is granted under
this Plan or any successor to the rights of such person under this Plan by
reason of the death of such person.
 
(r)           “Participant” means a person to whom an Award is granted under the
Plan.
 
(s)          “Performance Award” means an Award granted pursuant to Article IV.
 
(t)           “Performance Objectives” means the objectives established by the
Committee pursuant to Section 4.1(b).
 
(u)          “Performance Period” means the period over which the performance of
a holder of a Performance Award is measured.
 
(v)          “Plan” means this Kirby Corporation 2005 Stock and Incentive Plan.
 
(w)         “Restricted Stock” means Shares granted under this Plan that are
subject to restrictions imposed by the Committee pursuant to Article III.
 
(x)          “Restricted Stock Award” means an award of Restricted Stock under
this Plan.
 
3

--------------------------------------------------------------------------------

(y)          “Section 162(m) Participant” means each Participant who would be a
“covered employee” under Section 162(m) of the Code.
 
(z)           “Share” means a share of the common stock, par value ten cents
($0.10) per share, of the Company.
 
(aa)         “Subsidiary” means any corporation (other than the Company) in any
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.
 
Section 1.3.          Total Shares and Limitations.
 
(a)           The maximum number of Shares that may be issued under the Plan
shall be Five Million (5,000,000) Shares, which may be from Shares held in the
Company's treasury or from authorized and unissued Shares.  If any Award granted
under the Plan shall terminate, expire or be cancelled or surrendered as to any
Shares, or the Award is paid in cash in lieu of Shares, the Shares that were
subject to such Award shall not count against the above limit and shall again be
available for grants under the Plan.  Shares equal in number to the Shares
withheld in payment of the option price of an Option and Shares that are
withheld in order to satisfy federal, state or local tax liability, shall not
count against the above limit and shall be available for grants under the Plan. 
All Share numbers in the Plan reflect the 2-for-1 split of the common stock of
the Company effected on May 31, 2006.
 
(b)           The maximum number of Shares with respect to which Incentive Stock
Options may be granted to a Participant during a calendar year is 500,000.
 
(c)           The maximum number of Shares with respect to which Options may be
granted to a Participant during a calendar year is 500,000.
 
(d)           The maximum number of Shares that may be issued to any Participant
pursuant to any Performance Award during the term of the Plan shall be 400,000.
 
(e)           The maximum amount of cash that may be paid to any Participant
pursuant to any Performance Award during any calendar year shall be $5,000,000.
 
Section 1.4.          Awards Under the Plan.
 
(a)           Only Eligible Persons may receive awards under the Plan.  Awards
to Eligible Persons may be in the form of (i) Options; (ii) shares of Restricted
Stock; (iii) Performance Awards; or (iv) any combination of the foregoing.  No
Award shall confer on any person any right to continue as an employee of the
Company or any Subsidiary.
 
(b)           Each Award shall be evidenced by an agreement containing any terms
deemed necessary or desirable by the Committee that are not inconsistent with
the Plan or applicable law.
 
4

--------------------------------------------------------------------------------

ARTICLE II
STOCK OPTIONS
 
Section 2.1.          Grant of Options.  The Committee may from time to time
grant Options to Eligible Persons.  Options may be Incentive Stock Options or
Nonincentive Stock Options as designated by the Committee on or before the Date
of Grant.  If no such designation is made by the Committee for an Option, the
Option shall be a Nonincentive Stock Option.  The aggregate Fair Market Value
(determined as of the Date of Grant) of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by an Optionee during
any calendar year under the Plan and all such plans of the Company and any
parent or Subsidiary of the Company (as defined in Section 424 of the Code)
shall not exceed $100,000.
 
Section 2.2.          Exercise Price.  The exercise price per Share for any
Option shall be determined by the Committee, but shall not be less than the Fair
Market Value on the Date of Grant and shall not be less than 110% of the Fair
Market Value on the Date of Grant for any Incentive Stock Option if the Optionee
is a person who owns directly or indirectly (within the meaning of Section
422(b)(6) of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company.
 
Section 2.3.          Term of Option.  The term of an Option shall be determined
by the Committee, provided that, in the case of an Incentive Stock Option, if
the grant is to a person who owns directly or indirectly (within the meaning of
Section 422(b)(6) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company, the term of the
Option shall not exceed five years from the Date of Grant.  Notwithstanding any
other provision of this Plan, no Option shall be exercised after the expiration
of its term.
 
Section 2.4.          Vesting.  Options shall be exercisable at such times and
subject to such terms and conditions as the Committee shall specify in the
option agreement.  Unless the option agreement specifies otherwise, the
Committee shall have discretion at any time to accelerate such times and
otherwise waive or amend any conditions in respect of all or any portion of any
Options.  Notwithstanding the other provisions of this Section 2.4 and unless
otherwise provided in the option agreement, in the event that an Optionee’s
employment is terminated without Cause by the Company, a Subsidiary or successor
entity, or is terminated by the Optionee for Good Reason, in either case in
connection with or within 18 months after a Change in Control, all Options held
by the Optionee immediately prior to such termination shall become immediately
exercisable.
 
Section 2.5.          Termination of Options.
 
(a)          Except as otherwise provided in the Plan or the option agreement,
the portion of an Option that is exercisable shall automatically and without
notice terminate upon the earliest to occur of the following:
 
(i)           thirty (30) days after the date on which the Optionee ceases to be
an Employee for any reason other than (x) death, (y) Disability or (z)
termination for cause;
 
5

--------------------------------------------------------------------------------

(ii)         one (1) year after the date on which the Optionee ceases to be an
Employee as a result of a Disability;
 
(iii)        either (y) one (1) year after the death of the Optionee or (z) six
(6) months after the death of the Optionee if the Optionee dies during the
30-day period described in Section 2.5(a)(i) or the one-year period described in
Section 2.5(a)(ii);
 
(iv)        the date on which the Optionee ceases to be an Employee as a result
of a termination for cause; and
 
(v)         the tenth anniversary of the Date of Grant of the Option.
 
(b)          Except as provided in Section 2.4, the portion of an Option that is
not exercisable shall automatically and without notice terminate on the date on
which the Optionee ceases to be an Employee for any reason.
 
(c)          The Committee shall have discretion at any time to extend the term
of any Nonincentive Stock Option to any date that is not later than the date
described in Section 2.5(a)(v).
 
Section 2.6.          Exercise of Options.  An Option may be exercised in whole
or in part to the extent exercisable in accordance with Section 2.4 and the
option agreement.  An Option shall be deemed exercised when (i) the Company has
received written notice of such exercise in accordance with the terms of the
Option and (ii) full payment of the aggregate exercise price of the Shares as to
which the Option is exercised has been made.  Unless further limited by the
Committee for any Option, the exercise price of any Shares purchased shall be
paid solely in cash, by certified or cashier's check, by money order, by
personal check, by withholding Shares from an Award or with Shares owned by the
Optionee for at least six months, or by a combination of the foregoing.  If the
exercise price is paid in whole or in part with Shares, the value of the Shares
withheld shall be their Fair Market Value on the date received by the Company. 
An Optionee may elect to have Shares withheld to satisfy federal or state income
tax withholding requirements applicable upon the exercise of an Option.
 
Section 2.7.          Corporate Transactions.
 
(a)           In the event of a merger, consolidation or other reorganization of
the Company in which the Company is not the surviving entity, the Board or the
Committee may provide for payment in cash or in securities of the Company or the
surviving entity in lieu of and in complete satisfaction of Options.
 
(b)           Except as otherwise expressly provided herein, the issuance by the
Company of shares of its capital stock of any class, or securities convertible
into shares of capital stock of any class, either in connection with direct sale
or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number of or exercise price of Shares then subject
to outstanding Options granted under the Plan.
 
6

--------------------------------------------------------------------------------

(c)           Without limiting the generality of the foregoing, the existence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Shares subject to outstanding
Options; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise.
 
Section 2.8.          Issuance of Shares.  No person shall be, or have any of
the rights or privileges of, a stockholder of the Company with respect to any of
the Shares subject to any Option unless and until such Shares (whether
represented by certificates or in book-entry or other electronic form) shall
have been issued and delivered to such person.
 
ARTICLE III
RESTRICTED STOCK
 
Section 3.1.          Grant of Restricted Stock Awards.  The Committee may from
time to time grant Restricted Stock Awards to Eligible Persons.
 
Section 3.2.          Terms and Conditions of Restricted Stock Awards.  Each
Restricted Stock Award shall specify the number of shares of Restricted Stock
awarded, the price, if any, to be paid by the Participant receiving the
Restricted Stock Award, the date or dates on which the Restricted Stock will
vest and any other terms and conditions that the Committee may determine.  The
vesting and number of shares of Restricted Stock may be conditioned upon the
completion of a specified period of service with the Company or its Subsidiaries
or upon the attainment of any performance goals established by the Committee,
including without limitation goals related to the performance of the Company or
any Subsidiary, division, department or other unit of the Company, the
performance of the Company’s common stock or other securities, the performance
of the recipient of the Restricted Stock Award or any combination of the
foregoing.  A Participant may elect to have Shares withheld from a Restricted
Stock Award to satisfy federal or state income tax withholding requirements
applicable upon the vesting of Restricted Stock.
 
Section 3.3.          Restrictions on Transfer.  Unless otherwise provided in
the grant relating to a Restricted Stock Award, the Restricted Stock granted to
a Participant (whether represented by certificates or in book-entry or other
electronic form) shall be registered in the Participant's name or, at the option
of the Committee, not issued until such time as the Restricted Stock shall
become vested or as otherwise determined by the Committee.  If certificates are
issued prior to the shares of Restricted Stock becoming vested, such
certificates shall either be held by the Company on behalf of the Participant,
or delivered to the Participant bearing a legend to restrict transfer of the
certificate until the Restricted Stock has vested, as determined by the
Committee.  The Committee shall determine whether the Participant shall have the
right to vote and/or receive dividends on the Restricted Stock before it has
vested.  Except as may otherwise be expressly permitted by the Committee, no
share of Restricted Stock may be sold, transferred, assigned or pledged by the
Participant until such share has vested in accordance with the terms of the
Restricted Stock Award.  Except as provided in Section 3.4 or unless the grant
of a Restricted Stock Award specifies otherwise, in the event that a Participant
ceases to be an Employee before all the Participant's Restricted Stock has
vested, or in the event other conditions to the vesting of Restricted Stock have
not been satisfied prior to any deadline for the satisfaction of such conditions
set forth in the award agreement, the shares of Restricted Stock that have not
vested shall be forfeited and any purchase price paid by the Participant for the
forfeited Shares shall be returned to the Participant.  At the time Restricted
Stock vests (and, if the Participant has been issued legended certificates for
Restricted Stock, upon the return of such certificates to the Company), such
vested shares shall be issued to the Participant (or the beneficiary designated
by the Participant in the event of death), in certificated or book entry or
other electronic form, free of all restrictions.
 
7

--------------------------------------------------------------------------------

Section 3.4.          Accelerated Vesting.  Notwithstanding the vesting
conditions set forth in a Restricted Stock Award, unless the Restricted Stock
Award grant or other agreement with the Participant specifies otherwise:
 
(a)           the Committee may in its discretion at any time accelerate the
vesting of Restricted Stock or otherwise waive or amend any conditions of a
grant of a Restricted Stock Award, and
 
(b)           in the event that a Participant’s employment is terminated without
Cause by the Company, a Subsidiary or successor, or is terminated by the
Participant for Good Reason, in either case in connection with or within 18
months after a Change in Control, all shares of Restricted Stock held by the
Participant immediately prior to such termination shall immediately become
vested.
 
Section 3.5.          Section 83(b) Election.  If a Participant receives
Restricted Stock that is subject to a “substantial risk of forfeiture,” such
Participant may elect under Section 83(b) of the Code to include in his or her
gross income, for the taxable year in which the Restricted Stock is received,
the excess of the Fair Market Value of such Restricted Stock on the Date of
Grant (determined without regard to any restriction other than one which by its
terms will never lapse), over the amount paid for the Restricted Stock.  If the
Participant makes the Section 83(b) election, the Participant shall (a) make
such election in a manner that is satisfactory to the Committee, (b) provide the
Company with a copy of such election, (c) agree to notify the Company promptly
if any Internal Revenue Service or state tax agent, on audit or otherwise,
questions the validity or correctness of such election or of the amount of
income reportable on account of such election and (d) agree to such federal and
state income tax withholding as the Committee may reasonably require in its sole
discretion.
 
ARTICLE IV
PERFORMANCE AWARDS
 
Section 4.1.          Terms and Conditions of Performance Awards.  The Committee
may from time to time grant Awards that are intended to be “performance-based
compensation,” which are payable in stock, cash or a combination thereof, at the
discretion of the Committee.
 
8

--------------------------------------------------------------------------------

(a)           Performance Period.  The Committee shall establish a Performance
Period for each Performance Award at the time such Performance Award is
granted.  A Performance Period may overlap with Performance Periods relating to
other Performance Awards granted hereunder to the same Participant.  The
Committee shall not grant Performance Awards to Section 162(m) Participants
after the earliest to occur of (i) the 90th day after the start of the
Performance Period, (ii) the date on which 25% of the Performance Period has
elapsed or (iii) the date on which the satisfaction of the Performance
Objectives becomes substantially certain.
 
(b)           Performance Objectives.  The Committee shall establish written
performance objectives for the Participant at the time of the grant of each
Performance Award.  Each Performance Award shall be contingent upon the
achievement of the Performance Objectives established by the Committee. 
Performance Objectives shall be based on earnings, cash flow, economic value
added, total stockholder return, return on equity, return on capital, return on
assets, revenues, operating profit, EBITDA, net profit, earnings per share,
stock price, cost reduction goals, debt to capital ratio, financial return
ratios, profit or operating margins, working capital or any combination of the
foregoing, for the Company on a consolidated basis or, if applicable, for one or
more Subsidiaries, divisions, departments or other units of the Company or one
or more of its Subsidiaries.
 
(c)           Amount; Frequency.  The Committee shall determine at the time of
grant of Performance Awards the target and maximum values of Performance Awards
and the date or dates when Performance Awards are earned.
 
(d)           Payment.  Following the end of each Performance Period, the holder
of each Performance Award will be entitled to receive payment of an amount, not
exceeding the maximum value of the Performance Award, based on the achievement
of the Performance Objectives for such Performance Period, as determined in
writing by the Committee. Unless otherwise provided in the Performance Award, if
the Participant exceeds the specified minimum level of acceptable achievement
but does not attain the Performance Objectives, the Participant shall be deemed
to have partly earned the Performance Award, and shall become entitled to
receive a portion of the total award, as determined by the Committee.  Unless
otherwise provided in the Performance Award, if a Performance Award is granted
after the start of a Performance Period, the Performance Award shall be reduced
to reflect the portion of the Performance Period during which the Performance
Award was in effect.
 
(e)           Termination of Employment.  Unless otherwise provided in the
Performance Award, a Participant who receives a Performance Award and who ceases
to be an Employee as a result of death, Disability or retirement before the end
of the applicable Performance Period shall be entitled to receive, to the extent
earned as a result of the full or partial achievement of the Performance
Objectives during the Performance Period, a portion of the Performance Award
that is proportional to the portion of the Performance Period during which the
Participant was employed, with payment to be made following the end of the
Performance Period.  Unless otherwise provided in the Performance Award, a
Participant who receives a Performance Award who ceases to be an Employee for
any reason other than death, Disability or retirement shall not be entitled to
any part of the Performance Award.
 
9

--------------------------------------------------------------------------------

(f)            Accelerated Vesting.  Notwithstanding the vesting conditions set
forth in a Performance Award, unless the Performance Award specifies otherwise
(i) the Committee may in its discretion at any time accelerate the time at which
the Performance Award is considered to have been earned or otherwise waive or
amend any conditions (including but not limited to Performance Objectives) in
respect of a Performance Award, and (ii) all Performance Awards shall be
considered earned upon a Change in Control of the Company.  In addition, upon a
Change in Control of the Company, unless a Performance Award specifies
otherwise, each Participant shall receive the target Performance Award such
Participant could have earned for the proportionate part of the Performance
Period prior to the Change in Control, and shall retain the right to earn any
additional portion of his or her Performance Award if such Participant remains
in the Company's employ through the end of the Performance Period.
 
(g)           Stockholder Rights.  The holder of a Performance Award shall, as
such, have none of the rights of a stockholder of the Company.
 
(h)           Annual Incentive Plan.  Cash awards based on the attainment of the
performance objectives established under the Company’s Annual Incentive Plan
may, in the Committee’s discretion, be considered Performance Awards granted
under the Plan, provided that such awards are subject to the terms and
conditions of this Article IV.
 
ARTICLE V
ADDITIONAL PROVISIONS
 
Section 5.1.          Administration of the Plan.  The Plan shall be
administered by the Committee.  The Committee shall have the authority to
interpret the provisions of the Plan, to adopt such rules and regulations for
carrying out the Plan as it may deem advisable, to decide conclusively all
questions arising with respect to the Plan, to establish performance criteria in
respect of Awards under the Plan, to determine whether Plan requirements have
been met for any Participant in the Plan and to make all other determinations
and take all other actions necessary or desirable for the administration of the
Plan.  All decisions and acts of the Committee shall be final and binding upon
all affected Participants.  If there is no Committee, the Board shall administer
the Plan and in such case all references to the Committee shall be deemed to be
references to the Board.
 
Section 5.2.          Adjustments for Changes in Capitalization.  In the event
of any (a) stock dividends, stock splits, recapitalizations, combinations,
exchanges of shares, mergers, consolidations, liquidations, split-ups,
split-offs, spin-offs or other similar changes in capitalization, (b)
distributions to stockholders, including a rights offering, other than regular
cash dividends, (c) changes in the outstanding stock of the Company by reason of
any increase or decrease in the number of issued Shares resulting from a
split-up or consolidation of Shares or any similar capital adjustment or the
payment of any stock dividend, (d) Share repurchase at a price in excess of the
market price of the Shares at the time such repurchase is announced or (e) other
similar increase or decrease in the number of the Shares, the Committee, in its
sole discretion, shall make appropriate adjustment in the number and kind of
shares authorized by the Plan in the number, price or kind of shares covered by
the Awards and in any outstanding Awards under the Plan.  In addition, upon the
occurrence of any event described in this Section 5.2, the Committee, in its
sole discretion, shall make appropriate adjustment in the limits specified in
Section 1.3(b), (c) and (d) so that the effect of such limits is, as nearly as
practicable, equivalent to the effect of such limits prior to the event in
question, provided that any such adjustment complies with applicable laws and
does not cause an award that is intended to satisfy the performance-based
compensation exception under Section 162(m) of the Code to fail to satisfy the
exception.  In the event of any adjustment in the number of Shares covered by
any Award, any fractional Shares resulting from such adjustment shall be
disregarded and each such Award shall cover only the number of full Shares
resulting from such adjustment.
 
10

--------------------------------------------------------------------------------

Section 5.3.          Amendment.
 
(a)           The Board may amend or modify the Plan in any respect at any time,
subject to stockholder approval if required by applicable law or regulation or
by applicable stock exchange rules.  Such action shall not impair any of the
rights of any Participant with respect to any Award outstanding on the date of
the amendment or modification without the Participant’s written consent.
 
(b)           The Committee shall have the authority to amend any Award to
include any provision which, at the time of such amendment, is authorized under
the terms of the Plan; however, no outstanding Award may be revoked or altered
in a manner unfavorable to the Participant without the written consent of the
Participant.
 
Section 5.4.          Transferability of Awards.  An Award shall not be
transferable by the Participant otherwise than by will or the laws of descent
and distribution.  So long as a Participant lives, only such Participant or his
or her guardian or legal representative shall have the right to exercise such
Award.
 
Section 5.5.          Beneficiary.  A Participant may file with the Company a
written designation of beneficiary, on such form as may be prescribed by the
Committee, to receive any Shares, Awards or payments that become deliverable to
the Participant pursuant to the Plan after the Participant's death.  A
Participant may, from time to time, amend or revoke a designation of
beneficiary.  If no designated beneficiary survives the Participant, the
executor or administrator of the Participant's estate shall be deemed to be the
Participant’s beneficiary.
 
Section 5.6.         Non-uniform Determinations.  Determinations by the
Committee under the Plan (including, without limitation, determinations of the
Eligible Persons to receive Awards, the form, amount and timing of Awards, the
terms and provisions of Awards and the agreements evidencing Awards and
provisions with respect to termination of employment) need not be uniform and
may be made by the Committee selectively among persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.
 
Section 5.7.          Duration and Termination.  No awards shall be made under
the Plan after April 23, 2022, provided that no Incentive Stock Option shall be
granted under the Plan on or after the tenth anniversary of the effective date
of the Plan.  The Board may suspend, discontinue or terminate the Plan at any
time.  The suspension, discontinuance or termination of the Plan shall not
impair any of the rights of any holder of any Award outstanding on the date of
the Plan's suspension, discontinuance or termination without the holder's
written consent.
 
Section 5.8.         Withholding.  Prior to the issuance of any Shares under the
Plan, arrangements satisfactory to the Committee in its sole discretion shall
have been made for the Participant’s payment to the Company of the amount, if
any, that the Committee determines to be necessary for the Company or Subsidiary
employing the Participant to withhold in accordance with applicable federal or
state income tax withholding requirements.  If the Committee allows Shares to be
withheld from an Award to satisfy such withholding requirements, the amount
withheld in Shares shall not exceed the minimum amount required to be withheld,
determined on the date that the amount of tax to be withheld is to be
determined.  When payments under the Plan are made in cash, such payments shall
be net of an amount sufficient to satisfy such withholding requirements.
 
11

--------------------------------------------------------------------------------

Section 5.9.          Agreements and Undertakings.  As a condition of any
issuance or transfer of Shares, the Committee may obtain such agreements or
undertakings, if any, as it may deem necessary or advisable to assure compliance
with any provision of the Plan, any agreement or any law or regulation
including, but not limited to, the following:
 
(a)           a representation, warranty or agreement by the Participant to the
Company that the Participant is acquiring the Shares for investment and not with
a view to, or for sale in connection with, the distribution of any such Shares;
and
 
(b)           a representation, warranty or agreement to be bound by any
restrictions that are, in the opinion of the Committee, necessary or appropriate
to comply with the provisions of any securities law deemed by the Committee to
be applicable to the issuance of the Shares.
 
Section 5.10.       Uncertificated Shares.  In lieu of issuing stock
certificates for Shares acquired pursuant to the Plan, the Company may issue
such Shares in book-entry or other electronic or uncertificated form, unless
prohibited by applicable law or regulation or by applicable stock exchange
rules.
 
Section 5.11.       Governing Law.  The Plan shall be governed by the laws of
the State of Texas except to the extent that federal law or Nevada corporate law
is controlling.
 
Section 5.12.       Effective Date.  The Plan amends and restates the Existing
Plan in its entirety, effective October 31, 2017.
 
 
12

--------------------------------------------------------------------------------